Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1881
                       Lower Tribunal No. 20-21431
                          ________________


  Metro Dade Firefighters, International Association of Fire
                    Fighters, Local 1403,
                                  Appellant,

                                     vs.

                          Miami-Dade County,
                                  Appellee.

     An Appeal from the Circuit Court for Miami Dade County, Maria De
Jesus Santovenia, Judge.

      Mierzwa & Floyd, P.A., and Matthew J. Mierzwa, Jr. (Lake Worth), for
appellant.

     Geraldine Bonzon-Keenan, Miami Dade County Attorney, and Leona
N. McFarlane, Assistant County Attorney, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     LOGUE, J.
      Metro Dade Fire Fighters, International Association of Fire Fighters,

Local 1403 (the “Union”) appeals the circuit court’s order vacating an

arbitration award against Miami-Dade County (the “County”). The circuit

court determined that the arbitrator exceeded his powers in awarding the

restoration of sick leave to a firefighter for an eleven-year period preceding

an award of long-term disability benefits. Because we find that the arbitrator

did not exceed his powers, we are constrained to reverse the circuit court’s

order vacating the arbitration award.

                   Factual and Procedural Background

      The Union and the County are parties to a collective bargaining

agreement that provides for arbitration to address grievances within the

meaning of the agreement. Article 19.5 of the collective bargaining

agreement incorporates the Miami-Dade County Service-Connected

Disability Program (the “Disability Program”), as enumerated in sections 2-

56.21 through 2-56.27.1 of the Miami-Dade County Code. Section 2-56.26

of the Disability Program provides that “[a]n employee who suffers a service-

connected disability shall not use or be charged sick leave if he is granted

disability leave or disability payments.”

      The County employed Ramiro Calvo as a firefighter from October 2005

until his retirement on December 3, 2017. During his career, Mr. Calvo

                                        2
sustained several on-the-job injuries beginning in October 2006 that

impacted his ability to work. Mr. Calvo was granted short term disability

benefits for these various injuries. On October 17, 2017, Mr. Calvo filed a

grievance asserting that he was entitled to have his entire annual, sick, and

holiday time restored pursuant to Article 19.5 of the collective bargaining

agreement and Section 2-56.26 of the Disability Program because he was

forced to use his leave time due to his compensable on-the-job injuries. Mr.

Calvo also applied for long term disability benefits, which were ultimately

granted with an effective date of November 15, 2017.

      On April 30, 2018, Mr. Calvo’s grievance was sustained with a notation

that “. . . FF Calvo (ret.) has been reimbursed what Risk Management has

determined is the correct amount which he is due.” This referred to a

February 14, 2018 check issued by the County to Mr. Calvo representing a

retroactive payment of Mr. Calvo’s sick leave for periods during which he

was granted short term disability benefits. Believing this did not satisfactorily

resolve Mr. Calvo’s grievance, the Union demanded the grievance proceed

to arbitration.

      On November 14, 2019, an arbitration hearing was held. The arbitrator

issued his Decision and Award on February 12, 2020. The arbitrator

summarized the dispute presented as follows:

                                       3
            [The Union on behalf of Mr. Calvo alleges that the
            County] violated the Art. 19.5 of the collective
            bargaining agreement (“CBA”) and County disability
            policies, including Sec. 2-56.26 “Sick Leave” of the
            Miami-Dade Code by not fully restoring [Mr. Calvo’s]
            use of leave time when the use of that time was due
            to on-the-job injuries. The County maintains that it did
            restore [Mr. Calvo’s] leave pay in accordance with its
            Policy and the CBA and thus no remedy is due [Mr.
            Calvo]. At issue is whether the County violated Article
            19.5 of the CBA and if so, what is the proper remedy?

The arbitrator concluded the County violated Article 19.5 of the CBA because

it failed to enforce Section 2-56.26 relating to sick leave by failing to properly

administer it when long term disability benefits under Section 2-56.27.1 had

been granted by its Panel effective November 15, 2017. The arbitrator

directed the County to calculate the leave hours it deduced from Mr. Calvo

unrelated to his short-term disability restorations and pay him for same. The

arbitrator also retained jurisdiction for a period of 60 days to address “any

unresolved issue or issues concerning the remedy.”

      The parties continued to disagree regarding the requirements of the

arbitrator’s remedy and returned before the arbitrator. The County identified

the issue for submission to the arbitrator as: “What, if any, remedy is due

Calvo based on his approval for long term disability benefits, effective

November 17, 2017.” The County contended no further sick leave was

required to be restored because Mr. Calvo did not use, nor was he charged

                                        4
for, any sick leave during the period from November 17, 2017, the effective

date of his long-term disability benefits, through his last day of employment,

December 3, 2017. The Union disagreed, however, and argued the

appropriate time frame for consideration was between “October 2006 and

December 2017,” contending that the decision to grant long term disability

was unrelated to the requirement that the County not charge sick leave when

somebody received those disability payments.

      On July 7, 2020, the arbitrator issued a Post-Decision/Award Remedy

Decision approving the Union’s position and ordering the County to “comply

with the CBA and its Ordinance and restore the remaining portion of [Mr.

Calvo’s] sick leave that occurred in his 11 year period of disability that led to

his becoming eligible for long term disability benefits.” The County filed a

Motion to Vacate Arbitration Award with the circuit court, arguing the

arbitrator exceeded his authority when he issued the July 7th Post-

Decision/Award Remedy Decision. The Union opposed the motion, arguing

the arbitrator resolved the exact issue submitted by the County and that the

County waived any claim that the arbitrator exceeded his powers by

specifically asking the arbitrator to determine the remedy, litigating the issue,

and otherwise failing to argue the matter was beyond the grievance and

arbitration procedures of the CBA.

                                       5
      On August 20, 2021, the circuit court issued its Order granting the

County’s Motion to Vacate Arbitration Award. The circuit court ruled the

arbitrator had no authority to issue the Post-Decision/Award Remedy

Decision, concluding that the arbitrator did not confine himself exclusively to

the question presented by Mr. Calvo’s grievance and instead exceeded his

authority by altering and supplementing the County’s Disability Program and

the CBA. The circuit court noted that the County’s Disability Program

expressly provided that “[t]he Disability Panel shall administer all matters

arising under this program,” while “[p]ayments authorized by this program

and related procedural matters shall be administered by the Risk

Management Division,” and “. . . an award or the denial or termination of an

award by the Disability Panel shall be final and binding upon both the

employee and Miami-Dade County.”

      The circuit court concluded that the arbitrator, in direct opposition to

these parameters, impermissibly ignored the Disability Panel’s determination

and concluded that Mr. Calvo was entitled to sick leave restoration for an

eleven-year period of disability, thereby essentially ignoring section 2-56.26

and extending coverage to Mr. Calvo for eleven years before the County

Disability Panel actually granted Mr. Calvo long-term disability payments.

The circuit court thus ruled that “[n]either the CBA nor the County’s Service-

                                      6
Connected Disability Program ordinance gave the arbitrator the authority to

dispute or substitute the Disability Panel’s award with his own determination

that Calvo’s long term disability began 11 years earlier.”

                                    Analysis

      In reviewing an order vacating an arbitration award, our review “is very

limited, with a high degree of conclusiveness attaching to an arbitration

award.” Marr v. Webb, 930 So. 2d 734, 737 (Fla. 3d DCA 2006). “This limited

review is necessary to avoid a judicialization of the arbitration process, and

to prevent arbitration from becoming merely an added preliminary step to

judicial resolution rather than a true alternative.” Id. (internal quotation marks

omitted). We review findings of fact for competent substantial evidence and

questions of law de novo. Id.

      Section 682.13(1), Florida Statutes, sets forth the only grounds on

which an award of an arbitrator must be vacated. In the absence of one of

the five factors set forth in the statute, neither the circuit court nor this Court

has the authority to overturn the arbitration award. Id. Indeed, “it is well

settled that ‘the award of arbitrators in [ ] arbitration proceedings cannot be

set aside for mere errors of judgment either as to the law or as to the facts;

if the award is within the scope of the submission, and the arbitrators are not

guilty of the acts of misconduct set forth in the statute, the award operates

                                        7
as a final and conclusive judgment.’” Schnurmacher Holding, Inc. v. Noriega,

542 So. 2d 1327, 1328 (Fla. 1989) (quoting Cassara v. Wofford, 55 So.2d

102, 105 (Fla.1951)).

      As relevant here, an arbitrator’s award must be vacated when the

arbitrator exceeds his or her powers. See § 682.13(1)(d), Fla. Stat. “[A]n

arbitrator exceeds his or her power . . . when he or she goes beyond the

authority granted by the parties or the operative documents and decides an

issue not pertinent to the resolution of the issue submitted to arbitration.”

Schnurmacher Holding, Inc., 542 So. 2d at 1329. Whether an arbitrator

exceeded his authority within the meaning of section 682.13 is an issue of

law subject to de novo review. See Visiting Nurse Ass'n of Fla., Inc. v. Jupiter

Med. Ctr., Inc., 154 So.3d 1115, 1124 (Fla. 2014).

      Here, the CBA is the operative document and it provides that “[i]f a

grievance, as defined in Article 4, has not been satisfactorily resolved

through the grievance procedure, the Union may request arbitration . . . .” (R.

23, Art. 5.1). A grievance, in turn, is defined as “any dispute involving the

interpretation or application of the terms of [the CBA].” The CBA indicates

that the arbitrator’s award “shall be final and binding on both parties.”

      Mr. Calvo’s grievance identified the basis of his dispute as Article 19.5

of the CBA, which states: “The County shall provide to the members of the

                                       8
bargaining unit all benefits set forth in the Service Connected Disability

Program and administer those benefits consistent with the provisions of the

program as enumerated in Section 2-56.21 through 2-56.27.1 of the Miami-

Dade County Code.” Mr. Calvo also identified Section 2-56.26 of the Miami-

Dade County Code, which was incorporated into the CBA by Article 19.5, as

part of his grievance. Section 2-56.26 provides: “Sick leave. An employee

who suffers a service-connected disability shall not use or be charged sick

leave if he is granted disability leave or disability payments.”

       Mr. Calvo’s grievance detailed his on-the-job injuries beginning in

October 2006 that resulted in ongoing treatments that required him to use

the entirety of his annual, sick and holiday time, and requested to have his

time restored pursuant to Article 19.5 and Section 2-56-26. In the initial

arbitration proceedings, the Union took the position that the County violated

Article 19.5 and Section 2-56-26 by not fully restoring Mr. Calvo’s use of

leave time when the use of that time was due to on-the-job injuries. The

County, in turn, maintained that it did restore Mr. Calvo’s leave pay in

accordance with Article 19.5 and Section 2-56.26 and thus no remedy was

due.

       Based on the foregoing, the arbitrator identified the issue presented to

him for determination as: “[W]hether the County violated Article 19.5 of the

                                       9
CBA and if so, what is the proper remedy?” The arbitrator decided these

issues, specifically concluding that the County violated Article 19.5 and failed

to enforce and properly administer Section 2-56.26 after Mr. Calvo was

granted long term disability benefits and that the proper remedy was for the

County to calculate the applicable restoration hours and make the payment

of sick leave it deducted from Mr. Calvo unrelated to his short-term disability

restorations.

      The parties then returned before the arbitrator for clarity regarding the

remedy imposed by the arbitrator for the County’s violation of Article 19.5.

The County itself, moreover, specifically identified the issue for resolution by

the arbitrator as: “What, if any, remedy is due to Calvo based on his approval

for long term disability benefits, effective November 17, 2017.” And, again,

this was the issue the arbitrator decided, determining that the remedy due to

Mr. Calvo was restoration of the remaining portion of his sick leave that

occurred in his eleven-year period of disability that led to his becoming

eligible for long term disability benefits.

      The arbitrator, therefore, did not exceed his power. The CBA granted

the arbitrator the authority to resolve grievances. Here, the grievance

submitted by the Union concerned a dispute involving the interpretation and

application of Section 2-56.26, which was incorporated into the CBA by its

                                        10
own terms, namely Article 19.5. The arbitrator decided only the issue

submitted to arbitration. He interpreted and applied Section 2-56.26, finding

that the provision required the County to restore all of Mr. Calvo’s leave time

for the period of time from his first on-the-job injury through his retirement

after a finding of long-term disability because all of this time was taken as a

result of Mr. Calvo’s various compensable injuries and the lingering effects

of these injuries. Therefore, he “did what the parties had asked and did not

decide an issue not pertinent to the resolution of the issue submitted to

arbitration.” Visiting Nurse Ass'n of Florida, Inc., 154 So. 3d at 1137 (internal

quotation marks omitted).

      Whether the arbitrator’s decision was legally correct is irrelevant

because “[a]n award of arbitration may not be reversed on the ground that

the arbitrator made an error of law.” Schnurmacher Holding, Inc., 542 So. 2d

at 1329. Thus, while the circuit court may have disagreed with the arbitrator’s

interpretation and application of Section 2-56.26, it was not free to vacate

the arbitration award because the arbitrator did not exceed his power. We

are similarly constrained and must reverse the circuit court’s order.

      Reversed and remanded.




                                       11